Citation Nr: 1426073	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-07 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to September 1960.  He also served in the Massachusetts Army National Guard.  He had periods of active duty for training (ACDUTRA) from March 26 - 27, 1966 and August 26, 1966 to September 10, 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which denied service connection for a back condition, a right shoulder condition and a left shoulder condition.  Following a May 2012 Board remand, the RO granted service connection for a right shoulder condition in March 2013.  The other two issues remain on appeal and are now before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To attempt to create a more complete record by seeking and obtaining any outstanding VA or private treatment records, to obtain addendum medical opinions. 

The Board regrets the need for an additional remand, but, after careful review of the record, finds that more information is necessary prior to a proper adjudication of the claims.

In September 2007, the Veteran sought service connection for bursitis of the bilateral shoulders and for a back injury incurred during his deployment to Korea.  The Veteran's contention is that his current back and left shoulder disabilities had their onset during military service, specifically as a result of exposure to extreme cold and carrying a pack weighing over 100 pounds.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

The phrase "active military service" includes: (1) active duty or a period of active duty for training (ACDUTRA) during which a person was disabled or died from a disease or injury; and (2) any period of inactive duty training during (INACDUTRA) during which a person was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a) (2013).  In this case, these provisions apply to the Veteran's service in the National Guard.

The Veteran's June 1957 entrance examination did not indicate any back or shoulder abnormalities.  In January 1959, the Veteran sought treatment for "pain and inability to use shoulder" due to limited motion and loss of strength.  The notation is largely illegible, but, it appears to pertain to a single shoulder, although it is unclear which one.  Throughout the later part of 1959 and early 1960, multiple complaints of right shoulder pain appear in the service treatment records.  There are no notations specific to the left shoulder.  In addition, the Veteran did not seek treatment for a back disability at any time prior to separation from active duty. No abnormalities were noted on the Veteran's August 1960 separation examination.

In March  1965, the Veteran underwent an examination prior to commission into the Massachusetts Army National Guard. No abnormalities were noted, although a notation identified bursitis without providing further detail as to which part of the body was affected by the disability; the date listed was August 1960.  Thereafter, in an October 1966 Medical Evaluation Report it was recommended that the Veteran be transferred to Inactive Army National Guard for a period of six months.  The noted read as follows:

History of recurrent back pain w/x-ray evidence of spondylolisthesis.  At present under treatment w/possible surgical correction contemplated in the near future.  Possibility of pain secondary to herniated nucleus pulposus has yet to be ruled out.  Recommend transfer to inactive [Massachusetts Army National Guard] pending completion of medical investigation and subsequent treatment.

In 1967, the Veteran was discharged from the National Guard due to medical disability.

The record contains evidence that the Veteran underwent back surgery in September 1967 at the Beth Israel Deaconess Hospital in Boston.  In a January 2009 statement in support of claim, the Veteran indicated the Jamaica Plain VA Medical Center postponed his surgery due to incoming Vietnam wounded and authorized treatment at the private hospital instead.  Records from the private hospital were requested. However, the Hospital provided a response that such records could not be located.  Notably, the Jamaica Plain VA treatment records were never requested.  These records may help to determine the onset and etiology of the Veteran's back disability and must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In February 1975, the Veteran underwent a laminotomy with neurolysis at South Shore Hospital.  A scar from prior spine fusion for spondylolisthesis was noted, although the examiner reported the date as being September 1957.  The date appears to have been typed in error given that there is no indication of back concerns in 1957 and the Veteran has consistently contended he underwent surgery in 1967.  

Following a remand by the Board in May 2012, the Veteran underwent a VA examination of his spine.  Postlaminectomy syndrome since 1975 and lumbar fusion with residuals since 1957[sic] were identified.  Upon x-ray in August 2011, lumbar scoliosis, severe disc space narrowing and diffuse osteopenia were noted.  Other post-service VA treatment records show diagnoses of cervical spondylosis and sprain/strain lumbar region.  The examiner recorded the Veteran's statements regarding the onset of back pain in service as a result of an assignment to artillery in Korea that required manual transport up hills carrying heavy equipment.  No opinion regarding a relationship between the Veteran's current disability and service was provided.  In March 2013, another VA examiner reviewed the claims file, to include the STRs, VA treatment records and private treatment records that were available from 1975.  He did not have the Veteran's National Guard records for consideration.  The examiner determined that because there was no notation of treatment or complaints of back pain in service or within a year following separation from service, it was less likely than not that the Veteran's current back disabilities are related to service. 

The evidence reflects the Veteran sought treatment while serving with the National Guard.  This fact has not been considered by the RO or by a VA examiner.  The Board now finds that  remand is necessary to attempt to associate outstanding records with the claims file and to obtain an addendum opinion based on additional evidence.  The Veteran indicated he sought treatment at the Jamaica Plains VA Medical Center while in the National Guard and the October 1966 examination report tends to corroborate that statement.  The RO should request such records on remand to assist in more adequately determining when exactly the disability had its onset and to determine its relationship, if any, to the Veteran's ACDUTRA or INACDUTRA service with the National Guard.  

After development of the record, the file should be forwarded to the March 2013 VA examiner, if available, for an addendum opinion as to whether it is at least as likely as not that the Veteran's current back disability is causally related to his active military service including periods of ACDUTRA or INACDUTRA in the National Guard or whether it is more likely due to some other cause or factor.

As to the left shoulder, the Veteran's STRs and National Guard records show no specific complaints.  Bursitis is identified, but there is no indication whether it was bilateral and the only complaints recorded in the STRs are focused on the right shoulder.  The Veteran indicates he was given steroid injections in his bilateral shoulders at the Fort Sill Army Hospital after returning from Korea; however, there is no corroborating evidence that this occurred.  He does suggest that more information may be found in "Morning Reports of 5th missile Bn 41st Arty and 5th missile Bn of the 40th arty both located at Fort Sill [Oklahoma]; from January 1960 to September 1960; which will show treatment to both shoulders by a series of injections to ease the pain of bursitis brought on by over exertion beyond my physical capacity."  See January 2009 Statement in Support of Claim.  

Currently, the Veteran's left shoulder disability is manifested by similar symptoms and diagnoses to his right shoulder disability which was found to be service connected in March 2013.  On examination in May 2012, shoulder strain and scapulophumeral fibrositis were identified in both shoulders.  Right shoulder flexion was more limited than the left, although both showed limitation.  Left shoulder abduction was more limited than the right.  The Veteran was unable to perform repetitive range of motion testing with either shoulder or exercises necessary to identify rotator cuff conditions.  He exhibited guarding, tenderness and reduced strength in both shoulders.  He noted a history of catching and clicking in both shoulders.  The examiner noted a shoulder surgery on the right shoulder in 1993 and indicated that the Veteran's spine indicated scoliosis convex to the right.  The examiner indicated his shoulder dysfunction "may be due to effects of scoliosis and scapular dyskineasia resulting in significant weakness."  Thereafter, in March 2013, a different examiner re-evaluated the claims file and determined that because there was no evidence of medical treatment in the record during service or for many years thereafter that it was less likely than not that a left shoulder disability was related to service.

The Board finds that more information is needed prior to a final adjudication of this claim.  On remand, the RO should reach out to the Veteran for identification of any VA treatment or private treatment he can recall from separation from service to the present for his left shoulder to determine whether the Veteran has sought treatment specifically for the left shoulder since his alleged overuse injury in service.  In addition, an addendum opinion should be sought after collection of any available records.  Since the back claim is being remanded herein, the examiner should also provide an opinion as to whether the left shoulder disability is at least as likely as not causally related to or aggravated by his back disability.

Lastly, the envelope containing the Veteran's personnel records indicates they were submitted by the Veteran.  It is unclear if all available personnel records have been obtained. On remand, the RO should request the Veteran's complete personnel records to assist in verifying his periods of active and inactive duty service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran regarding VA treatment facilities where he has sought treatment for his back condition or left shoulder condition between separation from service in 1960 and the present and associate all located records with the claims file, to include records from the Jamaica Plains VA Medical Center.

2.  Contact the Veteran regarding any non-VA private treatment he may have received for his back condition or left shoulder conditions since separation from service in 1960 and the present.

Request the Veteran provide an authorization for release of non-VA private treatment records that are not already associated with the claims file.  Assist him in obtaining any records he identifies.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  If not already accomplished, request the Veteran's personnel records and associate them with the claims file.

4.  If possible, attempt to retrieve the Morning Reports identified by the Veteran in his January 2009 Statement in Support of Claim to possibly locate evidence of injections to the left shoulder for bursitis at Fort Sill Army Hospital between January 1960 and September 1960.

5.  After the above development is completed, return the claims file and this REMAND to the examiner who provided the March 2013 medical opinions or, if the March 2013 VA examiner is unavailable, to another suitably qualified VA examiner for addendum opinions as to the nature and etiology of any left shoulder and back disabilities.  

The examiner is requested to review all pertinent records, to include the Veteran's statements in support of claim and the Veteran's records documenting treatment for a back disability during his service with the Massachusetts Army National Guard.

After review of all evidence, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability had its onset in or is otherwise etiologically or causally related to the Veteran's periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) in the Massachusetts Army National Guard.  The examiner shoulder specifically note the notation of treatment in an October 1966 examination report.

As to the Veteran's left shoulder, the examiner should review any additional evidence and provide an opinion as to the likely etiology of the Veteran's left shoulder injury given the Veteran's lay statements concerning treatment in service for pain and limited motion in both shoulders and the current presence of similiar symptoms bilaterally.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's left shoulder disability is causally related to or aggravated beyond its natural progression by his back disability.  The examiner should consider the remarks of the May 2012 VA examiner as to that issue.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  To help avoid future remand, the RO must ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 2668 (1998). 

7.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



